Title: To Thomas Jefferson from William C. C. Claiborne, 1 September 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New Orleans, Septr. 1st. 1808.
                  
                  In consequence of my late visit to Opelousas, your Letters of the 9th. and 17th. July, did not reach me, until my return to this City which was on the evening of the 25th. Ultimo;—This circumstance, will I hope, plead my apology, for the delay, of my answer.—
                  Your ideas, relative to the projected Canal between the Mississippi, and the Bayou St. John, have been privately and inofficially communicated to the President and Directors of the Navigation Company, and I find a sincere disposition on their part to meet the wishes of Government, and to accept a Loan on such Terms as you may prescribe.—But for more particular information on this subject, I must refer you to the enclosed letter from Mr Pitot.—
                  The completion of the Canal, is in many points of view highly desirable, and as a means of defence (by enabling the Gun Boats to go, expeditiously to and fro’ between the Lakes and the River as occasion may require their services) is indeed of very great importance:—Of late, I had almost dispaired of seeing the work ever accomplished; but my hopes begin to revive:—The difficulty of the undertaking, and the heavy expences which have & are likely to arise, are sources of serious uneasiness to the parties concerned;—But the President & Directors, who are not wanting in a Spirit of laudable enterprise, appear to be still pleased with the project and seem determined to persevere—A Loan from the United States, will be well timed; it will tend (unquestionably) to give confidence to the company, and may probably enable them to dispose of the remaining shares.
                  Mr. Livingston is not yet arrived but is daily expected.—I have put Mr. Grymes in possession of the merits of the Batture Case and I trust he will oppose with success, any attempt which may be made by Livingston, to array on his side the Judiciary. On the subject of the Batture, the public sentiment, does not appear to have undergone the smallest change, and I could not be answerable for the public peace, if the local authorities, should undertake (without the previous sanction of Congress) to exercise any control over that property.—
                  In speaking of the Batture, I am remainded of an Act of Justice due Mr. Grymes:—heretofore the office of United States Agent for Land Claims in the Eastern District of this Territory, has been holden by the District attorney; but it seems at present, they are separated, since Mr. James Brown still acts in the former character. The Salary of six hundred dollars per annum (in addition to the legal fees) as Attorney General, is indeed a very inadequate compensation to Mr. Grymes, for the public’ services, which he must necessarily render;—But if he should be also employed as Land Agent, the salary annexed may enable him to live in this expensive City; and will make him the more desirous to merit a continuance of the confidence of Government.—I certainly feel no delicacy in giving it as my opinion, that Mr Brown should not be continued as the U. States Agent for Land Claims—Independent of other Considerations, on the subject of the Batture, he has embarked for valuable consideration, in the cause of Livingston, and of course the benefit of Mr. B’s talents, such as they are, must in that case be lost to the Government.—
                  I delivered your letter (with its enclosure) to Mr. Duplantier, who promised to write you fully on the subject of General Fayette’s Lands—A survey of four thousand acres, will be immediately transmitted to the Seat of Government—Some difficulty exists with respect to the residue of the surveys, of which Mr. D. will (doubtless) apprise you.—Would to God, General Fayette, Could find it his interest to emigrate (with his family) to the U. States, and pass the remainder of his days in this charming Country;—He would find the climate of Louisiana, admirably adapted to a constitution, which like his, has been impaired by the toils of the field & the cares of the cabinet, and in every honest American, he would meet a grateful and sincere friend.—What the value of General Fayette’s Land Claims in this Territory may be, I know not; But at present they would doubtless sell well, and their value will augment every year—
                  The Revolution in Spain has excited in this quarter a great share of solicitude. The Spaniards are highly élated; the English and their partisans view the event as most fortunate, and the French discover on the occasion much chagrin.—But the real Americans, and such of the ancient Louisianians, whose feelings are American, seem only to wish, that the ultimate issue, may be favorable to the United States. One opinion exists that Bonaparte had not abandoned the idea of repossessing himself of Louisiana, and on this ground the rejection of his Government in Mexico, is cause of exultation; on the other hand, it is feared, lest England by obtaining a monopoly of the Spanish Trade, may acquire a commercial ascendency, which will dispose her to be still more unjust to the United States.—It is understood here however, that the people of Mexico, have a great disposition to declare themselves independent, and could they be assured, that the United States, would recognize them as an independent people, the measure would speedily be adopted.—Indeed, several Spanish officers and subjects now in this City have on these points spoken very freely to me, for the express purpose of learning my opinions—But while in General terms, I have stated my private wishes, which (under existing circumstances) are most favorable to their Independence, I have disclaimed having any knowledge of the sentiments of my Government.—The Regular force in Mexico, is represented to me, to exceed thirty thousand strong; for the most part, excellent Troops, and well officered.—The regular Militia composed principally of Creoles of the Country, exceed sixty thousand for the most part Cavalry, and are well disciplined—Their number could be augmented to more than 40 thousand. The Native Mexicans are generally unarmed, and held in the most perfect state of Vassalage and degradation;—many of them, are employed in cultivating the Lands of others, and receiving in return, a bare subsistance.—
                  The Vice-Roy of Mexico is about sixty years of age and a Member of an ancient and highly respected Spanish family; he was early noticed at Court and it seems was raised in habits of intimacy with Charles the 4th. to whom he is much attached, and to whose favour he has been much indebted;—The Vice-Roy is not a man of General Talents but is esteemed a good Soldier, having distinguished himself as such, in the former War, between France & Spain;—It is not true, as has been reported, that the Vice-Roy was in the interest of the Prince of Peace; I am assured by a Spanish Oficer, (entitled to credit) that the reverse was the fact, and he relates the following Annecdote, to wit—The officer (my informant) about 6 months since having it in contemplation to visit Madrid, with a view of acquiring promotion, requested of the Vice Queen a letter of introduction to the Prince of Peace, who declined, assigning for reason, that the Prince was unfriendly to her husband, and laboured to deprive him of the confidence of the King.—The next Military commander in Mexico, has the Rank of General of Division; he is an elderly man, a European by Birth, but has little personal consequence—A Man of the name of Rendon (formerly Secretary to Gardoqui at New-York) is Intendant of the Army, and represented to be the most influential Individual in Mexico.—
                  The Vice-Roy and the second in command, are thought extremely innimical to Bonaparte; but it is presumed, they would wish to keep Mexico dependent upon the Mother Country.
                  Rendon the Intendant, it is supposed, will be friendly to immediate Independence, and in which sentiment, he will be supported by a Count Galviz and a Count Casa Rul—These Men are Europeans by Birth, but emigrated early, & each has obtained in the Army the Rank of Colonel—They married two Sisters, Natives of Mexico and descendants of some of the ancient Mexican Nobility, by whom, they acquire immense fortunes, & to whom they owe their Titles, & their present great influence.—
                  If the Government desired it (and would allow me for the purpose a small fund) I could without difficulty obtain correct information as to the proceedings in Mexico.—The Bearer Doctor Pendergrass, has expressed to me the pleasure he would take in acting on this occasion as a private agent—But if indeed such a agent, should be desirable, I really do not know whether the Doctor would well answer the purpose;—I believe him to possess Talents above mediocrity; he is esteemed clever in his profession; his private conduct also, has for some time past, been marked with propriety—But how far, he may be fitted to promote the Interests of the United States in Mexico, even in an unofficial Character, I cannot undertake to say.
                  To the English Agents & their partisans in this Territory, the Embargo has always furnished cause for much abuse of the administration—But it nevertheless, seems to be highly approved by the body of the people:—Of late some very inflammatory peices have appeared against the Embargo, and by endeavouring to shew its injurious operation towards Spain, it is designed to enlist against the administration all the Enthousiasm, which late events have excited in this quarter, on the part of the Spaniards and their descendants;—I suspect, however, that the Infractors of the Embargo acts, are concerned in these writings, with the base view of influencing the public Sentiment, on the Trial of some suits, which was lately brought by the District Attorney.
                  The fortifications are progressing;—Those at Plaquemine are well advanced—But notwithstanding the most prudent economy on the part of the superintending officers, much money will be expended; a greater sum I fear, than has been appropriated for the object: In this Territory the price of labour & materials, will probably be found 50 per cent higher, than in any one of the U. States.—
                  I had intended to avail myself of your former permission & to set out in a few days on a visit to the United States; but the late foreign news, and the so near approach to us of the Revolutionary spirit, occasion me to esteem it a duty to remain for the present at my post; at least, until, the storm should either subside, or take a course, not likely in any manner to effect this Territory.—
                  It remains for me to apologise for this long letter—And to subscribe myself
                  With great respect Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
                  
                     P.S. It is not believed that the people of Mexico, have a partiality for a Republican form of Government; a Monarchy, is thought best suited to their taste;—Ferdinand 7th. is the favorite; but to any distinguished Member of the family of Bourbon, there would probably be no great objections.
                     The Burrites in this City, are now the most clamerous Spanish Patriots.—The enclosed infamous production translated from the English, is this morning circulated among the Spanish of our Society & no doubt with very base views. I wrote some days ago, to the Commanding officer, at Fort Adams, & urged him to send immediately to this Post, two additional Company’s of Regular Troops—But it is probable my request may not be considered by the officer, as authority for his doing so.—I do hope, that good order will be maintained;—But the well disposed part of this Society, unite with me in opinion, that the presence of a greater military force, that is now here (two Company’s only) would at the present crisis be serviceable.
                  
                  
                     W. C. C. Claiborne 
                     
                  
               